Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 21, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00093-CV



                       IN RE TRACEY BISHOP, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2003-55818

                         MEMORANDUM OPINION

      On February 5, 2014, relator Tracey Bishop filed an amended petition for
writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the presiding judge of
311th District Court of Harris County to vacate multiple orders in a suit affecting
the parent-child relationship. On April 9, 2014, this court abated this original
proceeding pursuant to Texas Rule of Appellate Procedure 7.2(b) due to the
resignation of the trial court judge who issued the challenged orders.

      In our April 9, 2014 abatement order, we directed relator to advise this court
of the status of the underlying litigation every thirty days from the date of the order
until the respondent’s successor had informed this court of the action taken upon
reconsideration of the challenged orders. Relator did not file a status update with
this court after June 9, 2014, and this court has not been informed of any action by
respondent’s successor on the challenged orders.

      Therefore, on September 26, 2014, we ordered relator to file a letter with
this court within 14 days explaining the status of the underlying litigation and the
challenged orders, and whether relator intended to continue with her request for
mandamus relief from this court. In that order, we stated that if relator failed to file
the letter providing the status update required by the order, then this court would
consider dismissal of this original proceeding on its own motion for want of
prosecution.

      Relator did not file the letter required by our September 26, 2014 order, and
has not sought any extension of time. Accordingly, we dismiss relator’s petition for
writ of mandamus for want of prosecution.



                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                           2